460 So.2d 570 (1984)
Andrea SWEETLAND, Appellant,
v.
Paul GAUNTLETT, Appellee.
No. 84-1322.
District Court of Appeal of Florida, Third District.
December 18, 1984.
Melvin A. Rubin and Steve Grossbard, Miami, for appellant.
No appearance for appellee.
Before BARKDULL, HUBBART and JORGENSON, JJ.
PER CURIAM.
This is an appeal from an order which reduces a child support award previously set by court order in a paternity action. We reverse the order under review upon a holding, in accordance with settled law, that a trial court may not modify a prior child support award, where, as here, no pleading has been filed requesting such modification. State, Department of Health & Rehabilitative Services v. Miller, 444 So.2d 1157 (Fla. 2d DCA 1984); Parmer v. Parmer, 431 So.2d 257 (Fla. 2d DCA 1983); Lentz v. Lentz, 414 So.2d 292 (Fla. 2d DCA 1982); Koken v. Neubauer, 374 So.2d 49 (Fla. 3d DCA 1979); Smithwick v. Smithwick, 343 So.2d 945 (Fla. 3d DCA 1977).
Reversed.